Citation Nr: 1518323	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-13 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as a result of exposure to chemical substances in the water at Camp Lejeune.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from June 1980 to June 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of a VA Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal was certified to the Board by the Roanoke RO.  The Board notes that, in VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.  Thus, jurisdiction over the Veteran's appeal must be transferred to the Louisville RO.

The notation in the April 2009 rating decision that the Veteran died is error.  The Veteran's claim of entitlement to service connection for a respiratory disability is properly before the Board.  

As noted in his March 2015 correspondence, service treatment records reflect the Veteran was primarily stationed at Camp Lejeune during service from 1981 to 1984, and thus, potentially exposed to contaminated water during service.  The claim has been recharacterized to comport with the evidence.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the Veteran's file. 

In a November 2014 rating decision, service connection was denied for disability of the back and neck.  In March 2015, the Veteran filed a VA Form 21-526EZ with respect to entitlement to service connection for disability of the back, neck, and right hip.  The issues are Referred to the RO for appropriate action.  

The appeal is REMANDED to the RO in Louisville, Kentucky.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disability.  At the hearing, he testified to of shortness of breath and upper body weakness having their onset during field exercises in service, noting he had been exposed to chemicals during service.  Transcript at 3 (2015).  He added that the unit corpsman noted wheezing, that he was prescribed oral medication to aid breathing, and that he remained on the medication essentially throughout the remainder of active duty.  

Consistent with his testimony is a May 1982 service treatment record reflecting complaints of chest pain.  It was noted that he smoked four cigarettes per day.  The lungs were normal, and the assessment was pain of unknown origin.  The next entry reflects complaints of productive coughing with yellow sputum, and substernal pain radiating to the neck and arms.  The assessment was chest wall pain.  A February 1984 record notes laboratory results indicated possible "Haemophilus Sps."  The May 1984 separation examination report reflects shows the lungs and chest were normal.  

The Veteran further testified that after separation, in approximately 1988 or 1989, he was evaluated at the Birmingham, Alabama VA Medical Center (VAMC) in association with his complaints of breathing difficulties, and subsequently diagnosed with asthma in 1999.  VA's duty to assist includes obtaining relevant records.  As such, on remand, an attempt is to be made to obtain the 1988 and/or 1989 VA treatment records from the VAMC in Birmingham.  

The Board notes that VA treatment records in 1999 reflect asthma and bronchitis, and a May 2009 record reflects use of an inhaler.  Chronic obstructive pulmonary disease (COPD) was noted in December 2010.  In addition, an April 2012 private medical record reflects severe asthma, with symptoms to include shortness of breath.  

The Board further notes that a June 2010 VA treatment record reflects a history of respiratory difficulty during service in the field for which Theophylline was prescribed.  It was noted that the Veteran stated that exposure to vapors/fumes from gun firing during service contributed to his development of asthma.  An April 2013 record notes mild pain with cough to the right posterior shoulder.  

Additionally, and as noted in his March 2015 correspondence, service treatment records reflect the Veteran was primarily stationed at Camp Lejeune during service.  
It has been established that veterans who served at U.S. Marine Corps Base Camp Lejeune, North Carolina, were potentially exposed to contaminants present in the base water supply between 1953 and 1987.  See Training Letter 10-03; Fast Letter 11-03.  

Evidence development for disability claims based on water contaminant exposure at Camp Lejeune requires obtaining verification of actual service at Camp Lejeune and as much detail as possible about that service.  It also requires verifying, with medical evidence obtained through a VA medical examination or other authoritative medical source, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  There are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy. 

Because the Veteran was stationed at Camp Lejeune during the relevant period, additional development is necessary, to include with respect to a determination as to whether the Veteran's respiratory disability is at least as likely as not a result of contaminated drinking water at Camp Lejeune, or otherwise related to active duty.  As such, VA examination is warranted.  

At the hearing, the Veteran noted recent treatment for chronic obstructive pulmonary disease (COPD) at the Salem VA Medical Center (VAMC) in Salem, Virginia.  In his March 2015 correspondence, he noted recent treatment at the Hunter Holmes McGuire VAMC in Richmond, Virginia.  The Board notes that the March 2015 correspondence also references treatment at a VA facility in Roanoke.  Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Lastly, a June 2013 record indicates the Veteran participated in VA Vocational Rehabilitation.  It does not appear that the Veteran's vocational rehabilitation folder has been obtained and associated with the file.  A copy of the Veteran's vocational rehabilitation folder, if available, is to be obtained for consideration on appeal.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate this claim in accordance with VBA Fast Letters No. 10-03 and 11-03, dated April 27, 2010 and January 11, 2011, as well as any subsequent directives.

2.  Attempt to obtain VA treatment records dated in 1987 or 1988 in association with respiratory symptoms from the Birmingham VAMC.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain complete VA treatment records since October 2014, from the Salem VAMC and the McGuire VAMC and any other relevant records identified by the Veteran, to include any records of treatment from a facility in Roanoke, Virginia.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

6.  Following completion of the above, schedule the Veteran for a VA examination to obtain a medical opinion as to the likely etiology of the Veteran's respiratory disability, including asthma and COPD, to include consideration of his service at Camp Lejeune during service in the 1980s.  The entire file must be reviewed by the examiner, and the examiner should be provided a copy of this remand, and a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices, for review in conjunction with the examination.  

The examiner is to provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that a respiratory disability and any related symptoms is related to exposure to contaminated water while serving at Camp Lejeune, and provide a rationale for the determination based on the facts and medical principles.  

With respect to the contention that the current disability is a result of exposure to contaminated water at Camp Lejeune, information as to the route of exposure (whether oral, respiratory or dermal), the length of exposure, and the level of exposure should be considered.  

The examiner should also provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that a respiratory disorder otherwise began in or is related to the Veteran's active service, with consideration of symptoms of shortness of breath and upper body weakness during field exercises.  A complete rationale must be provided for the opinion based on the facts and reliable medical principles. 

7.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

